DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/30/2021, 8/26/2021, 8/17/2021, and 8/13/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobschal (20140293426).
Regarding claim 1, Dobschal discloses ([0080], Fig 1, Fig 8, Fig 9, lens 1) a multifocal ophthalmic lens ([0024], intraocular lens), wherein: a first surface (2) of the lens (1) is shaped to form a first surface power map ([0080], Fig 1); a second surface (4) of the lens (1) is shaped to form a second surface power map (Fig 8, [0117], a lens with an extended range of focus); the first (Fig 1) and second surface (Fig 8) power maps together form a lens power map (Fig 9, [0120], the lens with the extended range of focus in a perspective top view on the diameter of the lens with depiction of the spiral diffractive component); the first surface power map (Fig 1), the second surface power map (Fig 8), or the lens power map (Fig 9) comprises a spiral (Fig 8 shows the extended range of focus comprising a spiral), the spiral having a variation across at least a portion of the lens ([0147], Focal length of the spiral additional focal power).	
Regarding claim 2, Dobschal discloses wherein the spiral has a first periodic  component (Fig 8, [0117], radius extending from center), in a radial direction extending outwards from the centre of the portion (Fig 8 shows radius from center), and a second periodic component (Fig 8, 0 to 2                        
                            π
                        
                    ), in an azimuthal direction about the centre of the portion (Fig 8, 0 to 2                        
                            π
                        
                    ).
Regarding claim 4, Dobschal discloses wherein the variation of the spiral (Fig 8 shows range of focus comprising spiral) comprises an offset in power (Fig 8 shows spiral power profile change from 0 to 2                        
                            π
                        
                    ), the offset changing according to a radial distance from the centre of the portion (Fig 8 shows spiral power profile change from 0 to 2                        
                            π
                        
                    ).
Regarding claim 5, Dobschal discloses wherein a peak power ([0051], peak positions) of one or more arms (Fig 8, phi) of the spiral varies according to one or both of: a radial distance from the centre of the portion  and an azimuthal position ([0051], 0 to 2                        
                            π
                        
                    )) about the centre of the portion (Fig 8).
Regarding claim 6, Dobschal discloses wherein: a peak power of each arm of the spiral does not vary with radial distance from the centre of the portion ([0025], Fig 1, Producing the spiral focal power distribution at the lens; each arm shows the same radial distance from the center within Fig 1); and the peak power of at least one arm of the spiral differs from that of the other arms (Fig 8 shows the peak power to be displayed by the inner spiral).
Regarding claim 7, Dobschal discloses wherein each of the first surface power map (Fig 1) and the second surface power map (Fig 8) vary smoothly across the portion (Each map within Fig 2 and Fig 8 are shown to vary smoothly).
Regarding claim 8, Dobschal discloses wherein: the portion of the lens (1) comprises a central region (Fig 3, [0097], 16) and an outer region (9), the outer region surrounding the central region (Fig 2); the lens power map within the outer region comprises the spiral (Fig 2 shows r, phi within on the optical axis 10); and the lens power map does not vary periodically within the central region (Fig 2, R2).
Regarding claim 9, Dobschal discloses wherein the central region (R2) has a diameter of less than 50% of that of the portion (Fig 3 shows that the central region between each lens 5 and 1 is less than 50% of R2’ and 17).
Regarding claim 10, Dobschal discloses wherein: the lens (1) comprises a transition region ([0080], Fig 1, refractive index continues to increase continuously), the transition region surrounding the central region and the outer region surrounding the transition region (Fig 1, 0 to 2                        
                            π
                        
                    ); and the lens power map varies such that the transition region provides a smooth transition between the central zone and the outer zone (Fig 1, [0114]).
Regarding claim 11, Dobschal discloses wherein a twist rate of the spiral (Fig 2) varies according to a radial distance from the centre of the portion (Fig 2, [0080], material thickness z is "added" to the calculated shape of the base surface 3 with the radius                         
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    , with the additional material thickness being z=0mm at phi=0, then increasing continuously and having its maximum value in the millimeter range at phi=2                        
                            π
                        
                    ) .
Regarding claim 12, Dobschal discloses wherein a width of one or more arms of the spiral differs from a corresponding width of the other arms of the spiral ([0119], Fig 8, r in the range from 0 to 3 mm).
Regarding claim 13, Dobschal discloses wherein, at a pre-determined radial distance from the centre of the portion ([0119], Fig 8, r in the range from 0 to 3 mm), the spiral changes its direction of rotation ([0117], Fig 8 shows the spirals change direction according the to the radius).
Regarding claim 14, Dobschal discloses wherein the ophthalmic lens (1) is a contact lens, a spectacle lens, or an intraocular lens ([0024], intraocular lens).
Regarding claim 16, Dobschal discloses a method of improving vision of a person ([0024], working into the natural eye lens), the method comprising: providing the multifocal ophthalmic lens (1) according to claim 1 to a person in need of improved vision ([0024], implanted into eye).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal (20140293426).
Regarding claim 3, Dobschal does not explicitly disclose wherein: the first periodic component has a period of greater than 100 microns; and the second periodic component has a period of greater than 6 degrees. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to adjust the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Further since no to little of the optical power structure is provided in the claim the actual contribution of the shape is unknown in the context of the claimed lens therefore further supporting the finding of obviousness.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal (20140293426) in view of Lawu (20110234974).
Regarding claim 15, Dobschal discloses ([0080], Fig 1, Fig 8, Fig 9, lens 1) a method of manufacturing a multifocal ophthalmic lens ([0024], intraocular lens), the method comprising: to shape a first surface (1) of one of: a lens (1), a mould for a lens, or an insert for a lens (1) to form a first surface power map ([0080], Fig 1); a second surface of the lens (4), form a second surface power map (Fig 8, [0117], a lens with an extended range of focus); wherein: the combination of the first (Fig 1)  and second surface (Fig 8)  power maps forms a lens power map  (Fig 9, [0120], the lens with the extended range of focus in a perspective top view on the diameter of the lens with depiction of the spiral diffractive component); the first surface power map (Fig 1), the second surface power map (Fig 8), or the lens power map (Fig 9) comprises a spiral (Fig 8 shows the extended range of focus comprising a spiral), the spiral having a variation across at least a portion of the lens ([0147], Focal length of the spiral additional focal power) but does not does not disclose operating a lathe; operating a lathe to shape; manufacturing a mould; mould, or insert to mould or insert. However, in a similar endeavor, Lawu teaches operating a lathe ([0053], lathe machining); operating a lathe to shape ([0053], lathe machining); manufacturing a mould ([0053], cast molding); mould ([0053, molding]), or insert to mould or insert ([0053], executing a cast mold of an optical structure). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Dobschal with the process Lawu to increase the optimization and freedom of design (Lawu, ([0053]).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal (20140293426) in view of Guillon (20070091260).

Regarding claim 17, Dobschal discloses the invention as described in claim 1 but does not teach wherein the ophthalmic lens is a centre distance contact lens, or a centre near contact lens. However, Guillon teaches wherein the ophthalmic lens is a centre distance contact lens ([0009], multifocal lens with an option of a centre distance contact lens described), or a centre near contact lens. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Dobschal with the lens arrangement of Guillon to produce a lens that provides exact correction for all focusing distances (Guillon, [0036]).
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal (20140293426) in view of Guillon (20070091260) and in further view of Morris (20050057720).
Regarding claim 18, Dobschal in view of Guillon describes the invention as described in claim 8, but does not teach wherein the central region has an optical power corresponding to a distance vision correction. However, Morris teaches wherein the central region (Fig 3B, [0026], between distance power and near power) has an optical power ([0025], optical power) corresponding to a distance vision correction ([0017], [0028], Fig 3B, distance vision correction). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Dobschal and Gillon with the lens configuration of Morris to maintain a desired power balance over a range of pupil sizes (Morris, [0059]).
Regarding claim 19, Dobschal in view of Guillon describes the invention as described in claim 8, but does not teach wherein the central region has an optical power corresponding to a near vision correction. However, Morris teaches wherein the central region (Fig 3B, [0026], between near power and distance power) has an optical power ([0025], optical power) corresponding to a near vision correction ([0017], [0028], Fig 3B, near vision correction). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Dobschal and Gillon with the lens configuration of Morris to maintain a desired power balance over a range of pupil sizes (Morris, [0059]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddock (20160313572), Sankaridurg (20190369416), and Weeber (20190171036) are examples of multi-order diffractive lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872